Judgment unanimously modified by reversing the judgment against the defendant Grand Machinery Exchange, Inc., and dismissing the complaint against said defendant, with costs to the appellant Grand Machinery Exchange, Inc., and that the said judgment as so modified be and the same hereby is affirmed, with costs to the respondent against the appellants Herman Langleben and Jacob Goodman, upon the ground that there is insufficient proof of the corporation’s liability to plaintiff. Settle order on notice. Present — Martin, P. J., O’Malley, Townley, Dore and Cohn, JJ.